Defendant appeals from so much of an order as denies his motion to modify the final decree of divorce herein so as to give him the sole custody and care of the two infant children of the parties. Order modified on the law and the facts by providing that defendant be awarded the sole custody of the children and that the plaintiff shall have the right to have the children at her residence during the last half of the Christmas and Easter vacations and for one week-end in each month during the school year, from the close of school on Friday until the following Sunday at seven p. m., and also that she may have the right to have the children at her residence during the summer school vacation except one week in July and one week in August, when the defendant shall have the children with him. In addition, the defendant shall have the right to see the children at all reasonable times during the summer vacation in casé of their illness or other emergency. As thus modified, the order, in so far as appealed from, is affirmed, without costs. In our opinion the interests of the children — which is the paramount consideration • — ■ will be best served by awarding the custody to the defendant. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. Settle order on notice.